Title: To Alexander Hamilton from Rufus King, 29 July 1792
From: King, Rufus
To: Hamilton, Alexander


[New York] Sunday 29 July 1792
Mr. Jay will be with you this week—you will therefore have an opportunity to converse with him respecting our very unpleasant situation. All the measures which have been pursued have been calculated to induce the Legislature to call a convention to revise the decision of the canvassers. So far as I am able to form an Opinion, a majority of the Assembly are Clintonians, and if so, will not agree to call a convention—should this be the case, the business will then terminate.
I have only a few loose notes concerning the questions decided by the Canvassers. By turning up Bacon or Comins, you will find under the word Sheriff, the english cases referred to, which respect the appointment & discharge of that Office. The Lya[bi]lity of holding the Office beyound the Term for which sheriffs, constables, & other annual Officers are appointed must have arisen from the inconvenience to which the administration of Justice would have been exposed by vacancies in any of those Offices. The Law on that point cannot be doubted—the practice is common in this country as well as in England, and property to a great amount in both Countries is held under decisions of Juries returned by Sheriffs exercising their Office beyound their year.


Old sheriff to continue until another is appointed &c
2. Lill.
633



Moore—
333



1 Hales. P.C.
499


Annually appointed
Str.
625


de facto Officers their acts valid.
Lut. 508—1 Hales p.C.
499



10. Mod. 288—Cro. Eliz.
699



Andrew. 163




2. Barnard. B.R.
193



Same
264



12. Mod
25⟨3⟩


Sheriffs who begin, shall end, an Exon ~ 11. Mod. 35—6 Mod.
290—Ld. Raym. 1072 1 Salk. 322—Dyer &c &c
Officer at Pleasure, is at the Kings pleasure—Salk. 466.
Incompatibility of Office—the constitution declares the sheriffs incapable of holding any other Office.
Tioga votes rejected because they were transmitted by a Deputy’s Deputy.



  
    a Deputy may appoint a Deputy to do a particular act—
  
  
    
    1 Salk. 95
  

Clinton votes rejected because the Deputy was appointed by Parol only—




Deputy may be without Deed
9. Rep. 51.b



Cro Eliz. 67



10. Co. 192



3. Mod. 150


Deputy may be by Parol
Jenk. 110. pl. 14


Yr’s sincerely
Rufus King
A Hamilton Esqr.
